*285Opinion by
Tilson, J.
The merchandise consisted- of hollow glass receptacles' or containers and an apparatus for spraying liquids. The record showed that the receptacle and spraying apparatus are designed to be used together as an atomizer. They were therefore held dutiable as an entirety. On the record and following Rice v. United States (T. D. 48760) the merchandise was held dutiable as glass articles at 60 percent under paragraph 218 (f). United States v. Sutherland (21 C. C. P. A. 264, T. D. 46790), Stegemann v. United States (4 Ct. Cust. Appls. 26, T. D. 33220), and Rice v. United States (T. D. 47951) cited.